Hubbard, J.
From the remarks of the counsel for the defendant, it would seem that some mistake may have taken place in drawing up the exceptions. In cases where the counsel believe that a mistake has been made in stating the exceptions, it is their duty to apply to the judge to revise the statement, so that if an error has been committed, it may be corrected. But where no such application has been made, and no correction has taken place, the court cannot receive the mere recollections of counsel, as to alleged mistakes, but must decide the cause upon the exceptions as they appear of record.
In the present suit, which is an action on the case against the defendant for prosecuting a suit in the name of Thomas Bond against the plaintiff, the plaintiff avers, in his declaration, (which accompanies the exceptions,) that the defendant, without authority from said Thomas, and having no reasonable ground for believing that any thing was due from the plaintiff to him, attached the plaintiff’s property, and prosecuted said suit against him, from November term 1840 to November term 1841, when he became nonsuit; and evidence was offered tending to prove these allegations. The instructions to the jury were, that “ the plaintiff must prove the former action to have been commenced and prosecuted maliciously, that is to say, with some improper motive, or without due care to ascertain his rights, as well as *33without authority, and without probable cause.” The erroi complained of may have arisen from not distinguishing, during the trial, between an action on the case for malicious prosecution, and an action on the case for prosecuting a suit in the name of a third person, without authority, by reason of which the defendant sustains injury.
In a suit for malicious prosecution, the gist of the action is malice; but there must also exist the want of probable cause. And without the proof of both facts, the action, cannot be maintained, though the existence of malice may often be inferred from the want of probable cause. But in an action on the case for damages for prosecuting a suit against the plaintiff without authority, in the name of a third person, the. gist of the action is not a want of probable cause ; for there may be a good cause of action; but for the improper liberty of using the name of another person in prosecuting a suit, by which the defendant in the action is injured. Nor is the proof of malice essential to the maintenance of such action. If the party supposes he has authority to commence a suit, when in fact he has none, and the nominal plaintiff does not adopt it, the action fails for want of such authority. In such case, though the party supposed he had authority, and acted upon that supposition, without malice, still if the defendant suffers injury by reason of the prosecution of the unauthorized suit against him, he may maintain an action for the actual damages sustained by him, in the loss of time, and for money paid to procure the discontinuance of the suit, but nothing more. Where, however, in addition to a want • of authority, the suit commenced was altogether groundless, and was prosecuted with malicious motives — which may be inferred from there existing no right of action, as well as proved in other ways — then, in addition to the actual loss of time and money, the party may recover damages for the injury inflicted on his feelings and reputation.
In this case, the learned judge having instructed the jury tnat a want of probable cause and malice must concur with the want of authority to commence the suit in the name of a third person, to enable the plaintiff to maintain the action ; we think *34there was error in the instruction, and that though the damages might be enhanced by showing malice and a want of probable cause, yet that the proof of them is not essential to the maintenance of the action. New trial granted.